DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 21-26 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akune (US 2016/0009080) in view of Motoe (JP 2003341063).
Regarding to claims 21, 32:
Akune discloses an integrated circuit for a fluid ejection device, the integrated circuit comprising:
a configuration register (FIG. 5, element 46);
              a plurality of interfaces comprising a mode interface (FIG. 5: The terminal for signal regEN) and a data interface (FIG. 5: The terminal for signal regDATA); and 
              control logic to enable writing to the configuration register in response to a signal on a single mode interface (FIG. 11, element regEN) transitioning from logic low to logic high (FIG. 11, element regEN: Signal regEN goes from low voltage to high voltage) with a logic high signal on a single data interface (FIG. 11, element regDATA. FIG. 11 shows that the data from the interface regDATA is written to register 46 while the mode regEN is at logic high).
Akune even though teaches the writing to the configuration register while the single mode interface (regEN) is at logic high, but not during the single mode interface (regEN) transition from logic low to logic high.
Motoe discloses a method in a printing apparatus for writing data to a nonvolatile memory (reads on the claimed configuration register) in the recording head based on LOW or HIGH of data (reads on the data interface) synchronized with rising or falling of a latch pulse (reads on the logic transition of the mode interface) (Abstract). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the control logic in Akune’s printing apparatus to enable the data writing during the logic transition of the mode interface to ensure the writing synchronized with the latch pulse transition as taught by Motoe (Abstract).
Akune also discloses the following claims:
	Regarding to claims 22, 33: wherein the control logic is to disable writing to the configuration register in response to a logic low signal on the single mode interface (FIG. 5: When regEN is at low, the switch 47 switches to the shift register 41, not the register 46).
	Regarding to claim 23: wherein the plurality of interfaces comprises a fire interface (FIG. 5: The terminal of the signal regRnW), and wherein the control logic is to enable writing to the configuration register in response to the signal on the single mode interface transitioning to logic high with a logic high signal on the single data interface and a logic low signal on the fire interface (FIG. 11: The signal regRnW is on low while the data regDATA is loaded to the register 46).
Regarding to claims 24, 34: wherein the configuration register is to receive serial data from the single data interface with the configuration register enabled for writing (The regDATA as shown in FIG. 11 is serially loaded to register 46).
Regarding to claims 25, 35: wherein the plurality of interfaces comprises a clock interface, and wherein the configuration register is to receive the serial data from the single data interface aligned with a clock signal from the clock interface (FIG. 11: The clock signal regCLK).
	Regarding to claim 26: wherein the integrated circuit is a fluid ejection die (FIGs. 4-5).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853